DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2020 has been entered.
Claims 4 and 9 are pending and under examination.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see the Remarks filed 24 February 2020, with respect to the outstanding rejection under 35 U.S.C. 103 have been fully considered and are persuasive. The declaration under 37 C.F.R. § 1.132 filed 24 February 2020 is sufficient to overcome the said rejection (see especially items 7-10 on pp.4-7). Specifically, applicant (and declarant) establishes that other experts in the field have acknowledged the claimed invention has overcome a long felt need/failure of others with regard to the difficulty of administering a drug peripherally and expecting that it will Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984), there is a level of unpredictability/lack of expectation of success based in the prior art as a whole and applicant’s secondary considerations have overcome the rejection of record. The rejection of claims 4 and 9 under 35 U.S.C. 103 as being unpatentable over Sun et al. and further in view of Daniell and Stevenson has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
23 February 2021